County Auditor's Fonn/ 9999A                      Official Receipt
                                                                                                                        50 NO. I-t658
Han'is County. Texas (Rev 04/01)
                                         CHRIS DANIEL DISTRICT CLERK
Acti on ----- PAYMENT ON ACCOUNT -----                      Case : 201334055 -7          Trans ID 208245 587              Court. 310
        PLT. M ONTGOMERY, MELBAJO
Style
        DEF M ONTGOMERY, LEO BRIAN

                                                Amount       Payment Check                         1989                               $310 00
           Fee    Descnption
           11 9   TRANSCRIPT                     $310 .00    Amount Tendered .                                                     $310 00
                                                             Payment Amount:                                                       $310 00
                                                             Amount Applied                                                        $310 00
Comment:
                                                             Change Amount:                                                          $000

                                                             Received          OWOR GOGOU K                            240 26105
                                                             Of                6475 HILLCROFT AVE, SUITE B
                                                                               HOUSTON, TX 77081
                                                              THREE HUNDRED TEN AND 00/100 .. • .... ••••••• .. ••••• .. • .. · Dollars

                                                             Payment Date · 4/10/201 5                     File Date




                                                             Assessed By: LOPEZ, CRYSTAL
                                                             Validated 4/10/2015   By .LOPEZ, CRYSTAL

                                                                                                                       CUSTOlVIER COPY